Filed 7/2/12



       IN THE SUPREME COURT OF CALIFORNIA

STATE BUILDING AND                     )
CONSTRUCTION TRADES COUNCIL            )
OF CALIFORNIA, AFL-CIO,                )
                                       )
           Plaintiff and Appellant,    )                            S173586
                                       )
           v.                          )                     Ct.App. 4/1 D052181
                                       )
CITY OF VISTA et al.,                  )                      San Diego County
                                       )                    Super. Ct. No. 37-2007-
           Defendants and Respondents. )                    00054316-CU-WM-NC
____________________________________)


        A charter city entered into certain contracts for the construction of public
buildings. A federation of labor unions then petitioned the superior court for a
peremptory writ of mandate, asserting that the city must comply with California‟s
prevailing wage law notwithstanding local ordinances stating otherwise. The
prevailing wage law requires that certain minimum wage levels be paid to contract
workers constructing public works.
        Under the state Constitution, the ordinances of charter cities supersede state
law with respect to “municipal affairs” (Cal. Const., art. XI, § 5), but state law is
supreme with respect to matters of “statewide concern” (California Fed. Savings
& Loan Assn. v. City of Los Angeles (1991) 54 Cal.3d 1, 17 (California Fed.
Savings)). Here, petitioner contends that the subject matter of the state‟s
prevailing wage law is a “statewide concern” over which the state has primary




                                           1
legislative authority. (Ibid.) The city responds that the matter is a municipal affair
and therefore governed by its local ordinances. We agree with the city.
                                      I. FACTS
       In 2006, the voters of the City of Vista in San Diego County approved a .5
percent sales tax to fund the construction and renovation of several public
buildings. The proposed projects involved the seismic retrofit of an existing fire
station and the construction of two new fire stations, a new civic center, a new
sports park, and a new stagehouse for the city‟s Moonlight Amphitheatre. At that
time, Vista was a general law city.1 In February 2007, the Vista City Attorney
submitted a report to the city council recommending that Vista take steps to
become a charter city. The report asserted that the conversion would give the city
the option of not paying prevailing wages on its planned public works projects,
“result[ing] in millions of dollars of savings over the next few years and beyond.”
       The Vista City Council then authorized a special election for residents of
the city to vote on a ballot measure that would change Vista from a general law
city into a charter city. In the voter information pamphlet, the “City Attorney
Impartial Analysis” told the voters that, as a charter city, Vista‟s city council
“replaces the state legislature with regard to the municipal affairs of the
City[, which] . . . include bidding and contracting procedures . . . .” (City of Vista
Sample Ballot & Voter Information Pamp., Special Municipal Elec., June 5, 2007,

1       “ „The Government Code classifies cities as either “general law cities”
(cities organized under the general law of California) or “chartered cities” (cities
organized under a charter). [Citations.] . . . [A] general law city . . . must comply
with state statutes that specify requirements for entering into contracts.
[Citations.]‟ ” (City of Orange v. San Diego County Employees Retirement Assn.
(2002) 103 Cal.App.4th 45, 52.)




                                           2
analysis of Prop. C, p. 003.) That same point was made in the ballot argument in
favor of the proposal, signed by the mayor and members of the city council, which
also noted that the conversion would allow the city to “choose when and if it pays
„prevailing wages.‟ ” (Id., argument in favor of Prop. C, p. 004.) There was no
opposing ballot argument.
       The ballot measure passed with approximately 67 percent of the votes cast.
Shortly thereafter, Vista amended a city ordinance to prohibit any city contract
from requiring payment of prevailing wages unless (a) such payment is compelled
by the terms of a state or a federal grant, (b) the contract does not involve a
municipal affair, or (c) payment of the prevailing wage is separately authorized by
the city council.
       In October 2007, Vista‟s city council adopted a resolution approving
contracts to design and build two fire stations and authorizing the mayor to
execute the contracts. The contracts did not require compliance with the state‟s
prevailing wage law. A court action by plaintiff followed.
       Plaintiff State Building and Construction Trades Council of California,
AFL-CIO (the Union) is a labor federation composed of 131 local unions, 16
district labor councils, and 22 local building trades councils that collectively
represent more than 300,000 men and women working in the construction industry
in California. The Union petitioned the San Diego County Superior Court for a
peremptory writ of mandate to direct Vista and its officeholders to comply with
the state‟s prevailing wage law. Vista countered that prevailing wage issues are
not a statewide concern, and that “charter cities have the legal right to determine
whether or not to require „prevailing wages‟ in local public works contracts that
involve locally funded, „municipal affairs‟ under the California Constitution and
the laws governing charter cities.” The Union moved for issuance of a peremptory
writ of mandate. The Union argued that the prevailing wage law “addresses

                                          3
important statewide concerns” and therefore it applies to charter cities “just as it
applies to other cities.” In support of its petition, the Union submitted a
declaration of its president, Robert L. Balgenorth, asserting the regional nature of
the construction industry and describing apprenticeship training in that industry.
Vista opposed the motion, arguing that as a matter of law “Charter Cities have
fiscal control over local „municipal affairs‟ and these Cities can determine whether
to include „prevailing wage‟ requirements in local public works contracts.”
       The trial court denied the Union‟s petition, citing Vial v. City of San Diego
(1981) 122 Cal.App.3d 346. Vial concerned a city council resolution adopted by
San Diego (a charter city) that barred payment of prevailing wages except in
specified circumstances. The state sought to compel the city to comply with the
state‟s prevailing wage law. (Id. at p. 347.) The Court of Appeal in Vial upheld
the city‟s resolution, stating that the expenditure of city funds on public works
projects and the rates of pay of workers hired for such projects are municipal
affairs of a charter city over which the state has no legislative authority. (Id. at
p. 348.)
       The Union here appealed. In a two-to-one decision, the Court of Appeal
affirmed the trial court. After observing that both the legislative record and the
trial court record were inadequate to establish that application of the prevailing
wage law to charter cities is necessary to protect regional labor markets, the Court
of Appeal concluded that the Union had failed to prove the existence of a
statewide concern. In the dissent‟s view, however, the wage levels of contract
workers constructing public works can have a depressive effect on regional wages,
and therefore they are a statewide concern.
       We granted the Union‟s petition for review to decide whether the state‟s
prevailing wage law applies to charter cities.



                                           4
                                    II. DISCUSSION

          A. California’s Prevailing Wage Law
          In 1931, the California Legislature enacted the state‟s prevailing wage law.2
That law, which was then entitled the Public Wage Rate Act, required contractors
on “public works” projects to pay “the general prevailing rate of per diem wages
for work of a similar character in the locality in which the work is performed.”
(Stats. 1931, ch. 397, § 1, p. 910.) The term “public works” was defined as work
done for public agencies and work paid for with public funds. (Id., § 4, pp. 911-
912.) The law expressly referred to charter cities in a provision requiring such
cities to pay prevailing wages in contracts for street or sewer improvement work.
(Ibid.)
          Earlier the same year, Congress had enacted the Davis-Bacon Act (Pub. L.
71-798 (Mar. 3, 1931) 46 Stat. 1494, codified at 40 U.S.C. §§ 3141-3148); the
goals of the federal and the state legislation were similar. (See, e.g., California
Div. of Labor Standards Enforcement v. Dillingham Constr., N.A., Inc. (1997) 519
U.S. 316, 319.) Simply put, “[p]revailing wage laws are based on the . . . premise
that government contractors should not be allowed to circumvent locally
prevailing labor market conditions by importing cheap labor from other areas.”
(Independent Roofing Contractors v. Department of Industrial Relations (1994) 23
Cal.App.4th 345, 356.) Many states have adopted some form of a prevailing wage
law for public construction projects. (See, e.g., 820 Ill. Comp. Stat. 130/1 to
130/12; N.Y. Labor Law § 220(3)(a); 43 Pa. Cons. Stat. §§ 165-1 to 165-17; Tex.
Gov. Code Ann. §§ 2258.001 to 2258.058.)

2      The prevailing wage law replaced a law from the late 19th century that
required payment of at least $2.00 per day for labor on public works. (Stats. 1897,
ch. 88, § 1, p. 90.)



                                            5
       When the California Legislature established the Labor Code in 1937, it
replaced the 1931 Public Wage Rate Act with a revised, but substantively
unchanged, version of the same law. (Stats. 1937, ch. 90, § 1720 et seq., pp. 241-
246.) The 1937 law, like the 1931 law, directed the “body awarding any contract”
to “ascertain the general prevailing rate of per diem wages in the locality . . . for
each craft or type of workman needed to execute the contract.” (Stats. 1937, ch.
90, § 1773, p. 243; see also Stats. 1931, ch. 397, § 2, p. 910.) As a result of a 1976
amendment, the prevailing wage law now requires that local wage rates be
determined by the Director of California‟s Department of Industrial Relations
rather than by the body awarding the contract (Stats. 1976, ch. 281, § 2, p. 587),
but the prevailing wage law‟s general purpose and scope remain largely
unchanged.
       Here, Vista contends that it need not comply with the prevailing wage law
because the law invades Vista‟s constitutionally guaranteed autonomy as a charter
city. In resolving the issue, we begin with a brief overview of the home rule
doctrine set forth in the California Constitution.

       B. California’s Home Rule Doctrine
       Charter cities are specifically authorized by our state Constitution to govern
themselves, free of state legislative intrusion, as to those matters deemed
municipal affairs. Article XI, section 5, subdivision (a) of the California
Constitution provides: “It shall be competent in any city charter to provide that
the city governed thereunder may make and enforce all ordinances and regulations
in respect to municipal affairs, subject only to restrictions and limitations provided
in their several charters and in respect to other matters they shall be subject to
general laws. City charters adopted pursuant to this Constitution shall supersede
any existing charter, and with respect to municipal affairs shall supersede all laws



                                           6
inconsistent therewith.” (Italics added.) The roots of this provision trace back
more than 100 years. (See generally Johnson v. Bradley (1992) 4 Cal.4th 389,
394-398.) It was originally “enacted upon the principle that the municipality itself
knew better what it wanted and needed than the state at large, and to give that
municipality the exclusive privilege and right to enact direct legislation which
would carry out and satisfy its wants and needs.” (Fragley v. Phelan (1899) 126
Cal. 383, 387 (lead opn. by Garoutte, J.).) The provision represents an
“affirmative constitutional grant to charter cities of „all powers appropriate for a
municipality to possess . . .‟ and [includes] the important corollary that „so far as
“municipal affairs” are concerned,‟ charter cities are „supreme and beyond the
reach of legislative enactment.‟ ” (California Fed. Savings, supra, 54 Cal.3d at
p. 12, quoting Ex Parte Braun (1903) 141 Cal. 204, 207.)
       In California Fed. Savings, supra, 54 Cal.3d 1, we set forth an analytical
framework for resolving whether or not a matter falls within the home rule
authority of charter cities. First, a court must determine whether the city
ordinance at issue regulates an activity that can be characterized as a “municipal
affair.” (Id. at p. 16.) Second, the court “must satisfy itself that the case presents
an actual conflict between [local and state law].” (Ibid.) Third, the court must
decide whether the state law addresses a matter of “statewide concern.” (Id. at
p. 17.) Finally, the court must determine whether the law is “reasonably related
to . . . resolution” of that concern (ibid.) and “narrowly tailored” to avoid
unnecessary interference in local governance (id. at p. 24). “If . . . the court is
persuaded that the subject of the state statute is one of statewide concern and that
the statute is reasonably related to its resolution [and not unduly broad in its
sweep], then the conflicting charter city measure ceases to be a „municipal affair‟
pro tanto and the Legislature is not prohibited by article XI, section 5(a), from
addressing the statewide dimension by its own tailored enactments.” (Id. at p. 17.)

                                           7
       Here, we reaffirm our view — first expressed 80 years ago (see City of
Pasadena v. Charleville (1932) 215 Cal. 384, 389 (Charleville)) — that the wage
levels of contract workers constructing locally funded public works are a
municipal affair (that is, exempt from state regulation), and that these wage levels
are not a statewide concern (that is, subject to state legislative control). Our
reasons are set forth in the course of the analysis given below.

       C. Applicability of California’s Home Rule Doctrine Is a Question of
          Law
       The Court of Appeal treated the dispute in this case as a factual one, and it
characterized its decision against the Union in terms of a failure of proof. For
example, the court observed: “[T]he question we face is whether either the
Legislature or the [Union] ha[s] demonstrated a fact-bound justification for
application of the [prevailing wage law] to charter cities. As we explain more
fully, we do not find any such justification on the record presented.” Later in its
opinion, the Court of Appeal said: “[T]he Legislature has not articulated any
rationale which would support the conclusion that complete preemption of
municipal public works contracting is needed to protect regional labor markets.”
With regard to the evidentiary record made by the Union, the court said:
“Plainly . . . [various parts of the trial court record] establish that the labor markets
in the construction trades are regional rather than local. . . . [However,] the factual
record presented by the [Union] offers no evidence which suggests the contracting
activity of municipalities materially impacts regional labor markets.”
       Thus, the Court of Appeal here did not hold that the wage levels of contract
workers constructing a locally funded public work are categorically a municipal
affair and not a statewide concern. Rather, the Court of Appeal held that the
legislative record was inadequate to establish a statewide concern and that the
Union had failed to prove its case in the trial court.


                                            8
       The Court of Appeal‟s approach raises the question whether the
determination of a statewide concern presents predominantly a legal or a factual
question. Fundamentally, the question is one of constitutional interpretation; the
controlling inquiry is how the state Constitution allocates governmental authority
between charter cities and the state. The answer to that constitutional question
does not necessarily depend on whether the municipal activity in question has
some regional or statewide effect. For example, we have said that the salaries of
charter city employees are a municipal affair and not a statewide concern
regardless of any possible economic effect those salaries might have beyond the
borders of the city. (Sonoma County Organization of Public Employees v. County
of Sonoma (1979) 23 Cal.3d 296, 316-317 (Sonoma County).)
       Of course, the inquiry is not wholly removed from historical, and hence
factual, realities. In California Fed. Savings, supra, 54 Cal.3d at pages 17 to 18,
for example, we said: “[C]ourts should avoid the error of „compartmentalization,‟
that is, of cordoning off an entire area of governmental activity as either a
„municipal affair‟ or one of statewide concern. Beginning with the observation in
Pac. Tel. & Tel. Co. v. City and County of S.F. [(1959)] 51 Cal.2d [766,] 771, that
„the constitutional concept of municipal affairs is not a fixed or static quantity . . .
[but one that] changes with the changing conditions upon which it is to operate,‟
our cases display a growing recognition that „home rule‟ is a means of adjusting
the political relationship between state and local governments in discrete areas of
conflict. When a court invalidates a charter city measure in favor of a conflicting
state statute, the result does not necessarily rest on the conclusion that the subject
matter of the former is not appropriate for municipal regulation. It means, rather,
that under the historical circumstances presented, the state has a more substantial
interest in the subject than the charter city.” (Italics added.)



                                           9
        Nevertheless, the question whether in a particular case the home rule
provisions of the California Constitution bar the application of state law to charter
cities turns ultimately on the meaning and scope of the state law in question and
the relevant state constitutional provisions. Interpreting that law and those
provisions presents a legal question, not a factual one. (County of Riverside v.
Superior Court (2003) 30 Cal.4th 278, 286-287 (County of Riverside); Sonoma
County, supra, 23 Cal.3d at p. 316; Bishop v. City of San Jose (1969) 1 Cal.3d 56,
63 (Bishop).) Courts accord great weight to the factual record that the Legislature
has compiled (California Fed. Savings, supra, 54 Cal.3d at pp. 20-25; Baggett v.
Gates (1982) 32 Cal.3d 128, 136-137), and also to any relevant facts established in
trial court proceedings. (California Fed. Savings, at p. 20, fn. 16.) Factual
findings by the Legislature or the trial court, however, are not controlling.
(Bishop, at p. 63.) The decision as to what areas of governance are municipal
concerns and what are statewide concerns is ultimately a legal one.
        Therefore, the Court of Appeal here gave too much weight to the Union‟s
asserted failure to prove its case, implying that the issue before the court was one
of sufficiency of the evidence. The answer to whether the prevailing wage law
can be applied constitutionally to charter cities is not conclusively determined
solely by the evidentiary record in the trial court or by the legislative record. The
question remains one of state constitutional interpretation. (County of Riverside,
supra, 30 Cal.4th at pp. 286-287; Sonoma County, supra, 23 Cal.3d at p. 316;
Bishop, supra, 1 Cal.3d at p. 63.)

        D. Application of California Fed. Savings’s Four-Part Test
        We now apply the four-part test of this court‟s 1991 decision in California
Fed. Savings, supra, 54 Cal.3d at pages 16 to 17, which we summarized at page 7,
ante.



                                          10
           1. Whether the wages of contract workers constructing locally funded
              public works are a municipal affair
       The wage levels of contract workers constructing locally funded public
works are certainly a “municipal affair.” We said so explicitly in our 1932
decision in Charleville, supra, 215 Cal. at page 389, which was the test case we
took immediately after the Legislature‟s 1931 enactment of the prevailing wage
law to decide whether that law applied to charter cities. Charleville was a
mandate action brought to compel a charter city‟s manager to sign a contract for
the construction of a fence around a city-owned reservoir. (Id. at p. 387.) The city
manager refused to sign the contract, contending (among other things) that the
contract did not comply with the state‟s newly enacted prevailing wage law.
(Ibid.) The petition for a writ of mandate asserted that the prevailing wage law did
not apply to charter cities, and this court agreed.
       We there held that the issue of wage levels of contract workers improving a
city-owned reservoir was, as a matter of law, a “municipal affair.” (Charleville,
supra, 215 Cal. at p. 389.) We said: “The sole purpose of the contract is the
construction of a wire fence around a reservoir which is a part of the city‟s
municipal water system. The supplying of water by a city to its inhabitants is a
municipal affair. [Citation.] The building of a dam to be used for impounding
water for a municipal water system is a municipal affair. [Citation.] The
construction of a reservoir as a part of a municipal water system is a municipal
affair. [Citation.] The money to be expended for the cost of the improvement
belongs to the city and the control of its expenditure is a municipal affair.
[Citation.] The hiring of employees generally by the city to perform labor and
services in connection with its municipal affairs and the payment of the city‟s
funds for services rendered to the city by its employees in the administration of its




                                          11
municipal affairs is not subject to or controlled by general laws. [Citations.]”
(Ibid.)
          It is apparent from our analysis in Charleville, supra, 215 Cal. at page 389,
that the construction of a city-operated facility for the benefit of a city’s
inhabitants is quintessentially a municipal affair, as is the control over the
expenditure of a city’s own funds. Here, the two fire stations in the City of Vista,
like the municipal water system in Charleville, supra, 215 Cal. 384, are facilities
operated by the city for the benefit of the city‟s inhabitants, and they are financed
from the city‟s own funds. We conclude therefore that the matter at issue here
involves a “municipal affair.”

              2. Existence of an “actual conflict” between state law and charter city
                  law
          This court‟s 1991 decision in California Fed. Savings, supra, 54 Cal.3d at
pages 16-17, emphasized the importance of determining, as a matter of statutory
construction, that state law actually conflicts with local law before proceeding to
the difficult state constitutional question of which law governs a particular matter.
Here, no party contends that California‟s prevailing wage law exempts charter
cities from its scope. Indeed, the prevailing wage law makes express reference to
charter cities, defining “ „public works‟ ” to include “[s]treet, sewer, or other
improvement work . . . of any political subdivision or district [of the state],
whether the political subdivision or district operates under a freeholder’s charter
or not.” (Lab. Code, § 1720, subd. (a)(3), italics added; see also id., subd. (a)(1)
[applying the law to any construction work “done under contract and paid for . . .
out of public funds”].) Because the state‟s prevailing wage law does not exempt
charter cities, and because Vista‟s ordinance prohibits compliance with that law
(except in circumstances not relevant here), we conclude that an actual conflict
exists between state law and Vista‟s ordinance.


                                            12
            3. Whether the wage levels of contract workers constructing locally
               funded public works is a statewide concern
       When, as here, state law and the ordinances of a charter city actually
conflict and we must decide which controls, “the hinge of the decision is the
identification of a convincing basis for legislative action originating in
extramunicipal concerns, one justifying legislative supersession based on sensible,
pragmatic considerations.” (California Fed. Savings, supra, 54 Cal.3d at p. 18.)
In other words, for state law to control there must be something more than an
abstract state interest, as it is always possible to articulate some state interest in
even the most local of matters. Rather, there must be “a convincing basis” for the
state‟s action — a basis that “justif[ies]” the state‟s interference in what would
otherwise be a merely local affair. (Ibid.) Here, that convincing justification is
not present.
       We reached essentially the same conclusion when we addressed the
question in our 1932 decision in Charleville, supra, 215 Cal. 384. We there held
that the wage levels of contract workers improving a city-owned reservoir were
not a matter of “general state concern.” (Id. at p. 393.) Likewise, the wage levels
of contract workers designing and constructing two city-operated fire houses do
not appear to be a matter of “general state concern.” The Union, however, argues
that circumstances have changed since our 1932 Charleville decision, and that
what was not a statewide concern then has since become a statewide concern. The
Union quotes a statement by this court in Pac. Tel. & Tel. Co. v. City & County of
S.F., supra, 51 Cal.2d 766, at page 771: “[T]he constitutional concept of
municipal affairs is not a fixed or static quantity. It changes with the changing
conditions upon which it is to operate. What may at one time have been a matter
of local concern may at a later time become a matter of state concern controlled
by the general laws of the state.” (Italics added.)



                                           13
       The Union points out that as a result of a 1976 amendment to the state‟s
prevailing wage law (Stats. 1976, ch. 281, § 2, p. 587), the wage levels mandated
by that law are no longer set by the local body awarding the contract but by the
Director of the Department of Industrial Relations, and under the amended law,
these mandatory wage levels reflect regional rather than simply local interests
(Lab. Code, §§ 1770, 1773, 1773.1, 1773.9). In light of these statutory changes,
the Union argues, the wage levels of contract workers constructing locally funded
public works have become a matter of statewide concern.
       In a related argument, the Union contends that the economy of the state has
become more integrated during the 80 years since this court‟s 1932 decision in
Charleville, supra, 215 Cal. 384, and wage levels in a local area are now more
likely to have an effect regionally and statewide. The construction industry in
particular, according to the Union, has followed this trend toward economic
regionalization, with workers often driving long distances to a job site and multi-
employer collective bargaining agreements governing the terms of employment on
a regional basis. Because of these economic changes, the Union asserts, the
refusal of charter cities to pay prevailing wages has a depressive impact on
regional labor standards that was not present in 1932 when Charleville was
decided. Therefore, the Union argues, the expenditure of city funds on a local
public work is no longer a purely local concern; rather, in light of our modern
integrated economy, it has become a statewide concern.
       The Union further notes that the state‟s prevailing wage law now requires
contractors on public works projects to hire apprentices from state-approved
apprenticeship programs, thereby ensuring the proper training of the next
generation of skilled construction workers. (Lab. Code, § 1777.5.) The Union
contends that this requirement of the prevailing wage law is essential to
California‟s long-term economic health. If the prevailing wage law did not

                                         14
include this requirement, the Union argues, then construction contractors bidding
competitively on public works projects would refuse to hire apprentices, in an
effort to reduce costs; apprentices then might not be able to obtain enough work to
support themselves and to complete their on-the-job training requirement. The
Union asserts that the training of the next generation of skilled construction
workers is a statewide concern, not merely a local concern, and the prevailing
wage law has become an integral part of the state‟s scheme for training these
workers.
       These arguments by the Union underscore the importance of identifying
correctly the question at issue. Certainly regional labor standards and the proper
training of construction workers are statewide concerns when considered in the
abstract. But the question presented here is not whether the state government has
an abstract interest in labor conditions and vocational training. Rather, the
question presented is whether the state can require a charter city to exercise its
purchasing power in the construction market in a way that supports regional wages
and subsidizes vocational training, while increasing the charter city‟s costs. No
one would doubt that the state could use its own resources to support wages and
vocational training in the state‟s construction industry, but can the state achieve
these ends by interfering in the fiscal policies of charter cities? Autonomy with
regard to the expenditure of public funds lies at the heart of what it means to be an
independent governmental entity. “ „[W]e can think of nothing that is of greater
municipal concern than how a city‟s tax dollars will be spent; nor anything which
could be of less interest to taxpayers of other jurisdictions.‟ ” (Johnson v. Bradley,
supra, 4 Cal.4th at p. 407.) Therefore, the Union here cannot justify state
regulation of the spending practices of charter cities merely by identifying some
indirect effect on the regional and state economies. (See County of Riverside,
supra, 30 Cal.4th at p. 296 [“No doubt almost anything a county does . . . can have

                                          15
consequences beyond its borders. But this circumstance does not mean this court
may eviscerate clear constitutional provisions, or the Legislature may do what the
Constitution expressly prohibits it from doing.”].)
       The Union‟s arguments also conflict with our previous decisions. In
Sonoma County, supra, 23 Cal.3d at page 297, we held that the wages paid by a
charter city or county to its own employees are a municipal affair and therefore are
not subject to regulation by the state Legislature. In that case, the state offered to
distribute surplus state funds to local governments to mitigate the impact of
Proposition 13.3 The Legislature, however, then enacted a special provision
prohibiting the distribution of surplus state funds to any local agency that granted
to its employees a cost-of-living wage or salary increase that exceeded the cost-of-
living increase provided to state employees. At issue was whether the latter
provision violated the home rule doctrine of the California Constitution. (Sonoma
County, at pp. 314-318.) We emphasized in Sonoma County that the
determination of what constitutes a municipal affair (over which the state has no
legislative authority) and what constitutes a statewide concern (as to which state
law is controlling) is a matter for the courts, not the Legislature, to decide. (Id. at
p. 316, citing Bishop, supra, 1 Cal.3d 56.) Moreover, that the Legislature chose to
deal with a problem on a statewide basis, Sonoma County said, does not in itself
make the problem a statewide concern. (Sonoma County, at p. 316.) Put
differently, the concept of statewide concern is not coextensive with the state‟s
police power. Citing numerous cases and an explicit provision of the state
Constitution, Sonoma County concluded that the salaries of local employees of a

3      Proposition 13, an initiative measure that the California electorate passed
on June 6, 1978, added article XIII A to the California Constitution, placing
significant limits on the taxing power of local and state governments.



                                           16
charter city are a municipal affair not subject to the state‟s general laws. (Id. at
pp. 316-317.)
       Similarly, in San Francisco Labor Council v. Regents of University of
California (1980) 26 Cal.3d 785 (S.F. Labor Council), we rejected an effort by the
state Legislature to compel the Regents of the University of California to pay
prevailing wages to university employees. Under article IX, section 9 of the
California Constitution, the University of California enjoys an autonomy like that
of charter cities under article XI, section 5. Specifically, article IX, section 9
provides that the University of California shall have “full powers of organization
and government,” subject only to a few narrow exceptions. Significantly, one of
the exceptions pertains to state legislation that “regulates matters of statewide
concern not involving internal university affairs.” (S.F. Labor Council, at p. 789,
italics added.) Relying on Sonoma County, supra, 23 Cal.3d 296, we concluded
that the state‟s prevailing wage requirement was “not a matter of statewide
concern.” (S.F. Labor Council, at p. 790.) We observed that “while the statute
purports to establish a minimum wage, it in effect determines the wage.” (Ibid.)
We then stated: “Although the Legislature has declared that the matter is one of
statewide concern [citation], the declaration is not controlling . . . .” (Id. at
pp. 790-791.)
       As discussed above, Sonoma County, supra, 23 Cal.3d 296, involved the
autonomy rights of charter cities and counties, and S.F. Labor Council, supra, 26
Cal.3d 785, applied Sonoma County‟s holding to a case involving a state
prevailing wage law analogous to the one at issue here. Read together, Sonoma
County and S.F. Labor Council indicate our continued adherence to the holding in
Charleville, supra, 215 Cal. 384, that charter cities are not subject to the state‟s
prevailing wage law.



                                           17
       More recently, in County of Riverside, supra, 30 Cal.4th 278, we reaffirmed
that compensation of public employees is not a statewide concern justifying state
law interference in the autonomy of independent governmental entities. We there
concluded that state law could not force a county into binding arbitration over the
compensation paid to county employees. Our decision applied two state
constitutional provisions: one giving all counties authority to “provide for the . . .
compensation . . . of [their] employees” (Cal. Const., art. XI, § 1, subd. (b)), the
other prohibiting the Legislature from “delegat[ing] to a private person or body
power to . . . interfere with county or municipal corporation . . . money” (id., § 11,
subd. (a)). In the course of our analysis, we considered whether the state law at
issue might be enforceable because it governed a matter of statewide concern.
(County of Riverside, at pp. 286, 291.) We rejected the Legislature‟s assertion that
the matter involved a statewide concern. (Id. at pp. 286-287.) Instead, we
concluded that the state law in question impinged too much on local rights,
“depriving the county entirely of its authority to set employee salaries.” (Id. at
p. 288; see also id. at p. 293.) We also drew an important distinction between state
procedural laws governing the affairs of local governmental entities (which by
their nature impinge less on local affairs) and state laws dictating the substance of
a public employee labor issue (which impinge much more on local affairs). (Id. at
p. 289.)
       Although the three cases just cited — Sonoma County, supra, 23 Cal.3d
296, S.F. Labor Council, supra, 26 Cal.3d 785, and County of Riverside, supra, 30
Cal.4th 278 — deal with the wages of public employees rather than, as here, the
wages of private employees constructing local public works projects, the
distinction is irrelevant. The Union‟s arguments here do not depend on whether
the workers constructing the public work are public or private employees. If, as
the Union contends, the prevailing wage law‟s shift from a purely local focus to a

                                          18
regional focus has made the wage levels of workers constructing locally funded
public works a matter of statewide concern, then that would be true whether the
case involved public employees or private employees. Similarly, if, as the Union
asserts, the state‟s economic integration during the 80 years since our 1932
decision in Charleville, supra, 215 Cal. 384, has made the wages of workers
constructing local public works a matter of statewide concern, then that would be
true for both public employees and private employees.
       Significantly, this case is not like others in which we found a statewide
concern to justify the application of a state law to charter cities. For example, our
cases have suggested that a state law of broad general application is more likely to
address a statewide concern than one that is narrow and particularized in its
application. (S.F. Labor Council, supra, 26 Cal.3d at pp. 789-790; Charleville,
supra, 215 Cal. at p. 390.) We applied this principle in People ex rel. Seal Beach
Police Officers Assn. v. City of Seal Beach (1984) 36 Cal.3d 591, 600, and
Professional Fire Fighters, Inc. v. City of Los Angeles (1963) 60 Cal.2d 276, 294-
295. In the latter two cases, we also noted that the state laws at issue set forth
generally applicable procedural standards, and consequently impinged less on
local autonomy than if they had imposed substantive obligations. In Seal Beach,
for example, we said: “[T]here is a clear distinction between the substance of a
public employee labor issue and the procedure by which it is resolved. Thus there
is no question that „salaries of local employees of a charter city constitute
municipal affairs and are not subject to general laws.‟ ([Sonoma County], supra,
23 Cal.3d at p. 317.) Nevertheless, the process by which salaries are fixed is
obviously a matter of statewide concern and none could, at this late stage, argue
that a charter city need not meet and confer concerning its salary structure.” (Seal
Beach, at pp. 600-601, fn. 11; see also County of Riverside, supra, 30 Cal.4th at
p. 289.)

                                          19
       Here, the state law at issue is not a minimum wage law of broad general
application; rather, the law at issue here has a far narrower application, as it
pertains only to the public works projects of public agencies. In addition, it
imposes substantive obligations on charter cities, not merely generally applicable
procedural standards. These distinctions further undermine the Union‟s assertion
that the matter here presents a statewide concern and therefore requires Vista, a
charter city, to comply with the state‟s prevailing wage law on the city‟s locally
funded public works projects.
       We are aware that the Legislature has recently stated that the wage levels of
contract workers constructing locally funded public works are a matter of
statewide concern. The Legislature‟s view is expressed in two amendments to the
prevailing wage law, one in 2002 and the other in 2003, each addressing a
relatively narrow category of public works. Uncodified sections of both
amendments state: “It is a matter of statewide concern that every public agency in
California pay the prevailing rate of per diem wages to workers employed on
public works projects undertaken by those public agencies.” (Stats. 2003, ch. 851,
§ 1, p. 6247, italics added; Stats. 2002, ch. 892, § 1, p. 5541, italics added; see also
Stats. 2002, ch. 868, § 1, p. 5455.) Likewise, a 2003 concurrent resolution of the
Legislature stated in relevant part: “[T]he Legislature reaffirms its intent for the
state prevailing wage law to apply broadly to all projects subsidized with public
funds, including the projects of chartered cities, as the law addresses important
statewide concerns . . . .” (Sen. Conc. Res. No. 49, Stats. 2003 (2003-2004 Reg.
Sess.) res. ch. 135, p. 6834.)
       But as we noted earlier (see pt. II.C., ante), the Legislature‟s view as to
what constitutes a statewide concern is not determinative in resolving the
constitutional question before us. This court considered similar legislative
findings in regard to the statute requiring the Regents of the University of

                                          20
California to pay prevailing wages, and the court concluded that those findings
were not controlling. (S.F. Labor Council, supra, 26 Cal.3d at pp. 790-791; see
also County of Riverside, supra, 30 Cal.4th at pp. 286-287.) Although we give
such statements by the Legislature great weight (Baggett v. Gates, supra, 32
Cal.3d at p. 136), the resolution of constitutional challenges to state laws falls
within the judicial power, not the legislative power. (County of Riverside, at
pp. 286-287; Sonoma County, supra, 23 Cal.3d at p. 316; Bishop, supra, 1 Cal.3d
at p. 63.) “ „It is, emphatically, the province and duty of the judicial department,
to say what the law is.‟ ” (McClung v. Employment Development Dept. (2004) 34
Cal.4th 467, 469, quoting Marbury v. Madison (1803) 5 U.S. 137, 177; see also
Lockyer v. City and County of San Francisco (2004) 33 Cal.4th 1055, 1068.)
Moreover, we are “especially” hesitant to abdicate to the Legislature‟s view of the
issue “when [as here] the issue involves the division of power between local
government and that same Legislature.” (County of Riverside, at p. 286.)
       In this case, we conclude that no statewide concern has been presented
justifying the state‟s regulation of the wages that charter cities require their
contractors to pay to workers hired to construct locally funded public works. In
light of our conclusion that there is no statewide concern here, we need not
determine whether the state‟s prevailing wage law is “reasonably related to . . .
resolution” of that concern (California Fed. Savings, supra, 54 Cal.3d at p. 17)
and is “narrowly tailored” to avoid unnecessary interference in local governance
(id. at p. 24). The trial court here was correct to deny plaintiff Union‟s petition for
a writ of mandate, and the Court of Appeal properly affirmed the trial court‟s
judgment.




                                          21
                                   DISPOSITION
      We affirm the judgment of the Court of Appeal, which in turn affirmed the
trial court‟s judgment denying the Union‟s petition for a writ of mandate.

                                                 KENNARD, J.

WE CONCUR:

CANTIL-SAKAUYE, C. J.
BAXTER, J.
CHIN, J.
CORRIGAN, J.




                                        22
                 DISSENTING OPINION BY WERDEGAR, J.



       This case requires that we resolve a dispute between the Legislature and a
charter city, two entities granted specific lawmaking authority by our state
Constitution. On the one hand, “[t]he legislative power of this State is vested in
the California Legislature which consists of the Senate and Assembly . . . .” (Cal.
Const., art. IV, § 1.) The state Legislature wields “the entire law-making authority
of the state, except the people‟s right of initiative and referendum” and “may
exercise any and all legislative powers which are not expressly or by necessary
implication denied to it by the Constitution.” (Methodist Hosp. of Sacramento v.
Saylor (1971) 5 Cal.3d 685, 691.) On the other hand, under what is alternately
called the “municipal home rule” or “municipal affairs” doctrine, charter cities are
empowered to “make and enforce all ordinances and regulations in respect to
municipal affairs,” and such ordinances “shall supersede all laws inconsistent
therewith.” (Cal. Const., art. XI, § 5, subd. (a).)
       In this case, the Legislature exercised its lawmaking powers to enact
sections 1720 to 1861 of the Labor Code, commonly referred to as the prevailing
wage law, which generally requires payment of the prevailing wage to workers on
publicly funded construction projects. By contrast, defendant City of Vista
(Vista), a charter city, exercised its lawmaking powers to enact an ordinance that
(in most instances) prohibits city contracts from requiring the payment of the



                                           1
prevailing wage. In this area of overlapping lawmaking authority, a constitutional
tension exists.
       This court is the final arbiter of the meaning of the California Constitution.
Unlike when we interpret state statutory law or federal constitutional law, where
our decisions can be overturned by, respectively, the Legislature or the United
States Supreme Court, we are the last word on the meaning of the state
Constitution. If we err, our decision can be corrected only by an amendment to
that Constitution. Accordingly, when approaching a dispute between the
Legislature and a charter city under the municipal affairs doctrine, we are charged
with a solemn and delicate obligation to fairly balance conflicting interests and
reasonably resolve the tension inherent in such disputes.
       The majority‟s approach to this case is neither fair nor reasonable. Instead,
the majority goes astray by making a series of analytical missteps. First, in
concluding Vista‟s ordinance comes within the protected zone of municipal
affairs, the majority places unjustified weight on Vista‟s fiscal interest in saving
money on the construction of public buildings, and relies on an outmoded
Depression Era decision that interpreted a different law (maj. opn., ante, at pp. 11-
12) long ago eclipsed by more modern economic ideas.
       Second, by failing to appreciate the full impact of the prevailing wage law,
the majority significantly undervalues the statewide economic concerns the law
addresses, and fails to accord appropriate weight to the Legislature‟s express
findings and declarations that the prevailing wage law should apply to charter
cities and that it addresses a matter of statewide concern. Finally, the majority
fails to recognize the difference—critical in the context of municipal governance
and independence—between state regulations affecting public employees and
those affecting private employees who contract with the city.
       For these reasons, I dissent.

                                           2
                                     I. DISCUSSION
       As the majority recognizes, we resolve disputes over the scope of the
municipal affairs doctrine by applying the test set forth in California Fed. Savings
& Loan Assn. v. City of Los Angeles (1991) 54 Cal.3d 1 (California Fed. Savings).
Preliminarily, we ask whether a charter city‟s exercise of legislative power falls
within the zone of its municipal affairs and, if so, whether compliance with the
local ordinance conflicts with state law. If a court determines that a local law
addresses a matter within the municipal affairs of the charter city and that it
conflicts with a state law, the court must then decide whether the state law
addresses a matter of “statewide concern”—what the California Fed. Savings
court termed “the bedrock inquiry through which the conflict between state and
local interests is adjusted.” (Id. at p. 17.) “If the subject of the statute fails to
qualify as one of statewide concern, then the conflicting charter city measure is a
„municipal affair‟ and „beyond the reach of legislative enactment.‟ ” (Ibid.) But if
“the court is persuaded that the subject of the state statute is one of statewide
concern and that the statute is reasonably related to its resolution, then the
conflicting charter city measure ceases to be a „municipal affair‟ pro tanto and the
Legislature is not prohibited by article XI, section 5(a), from addressing the
statewide dimension by its own tailored enactments.” (Ibid.)
       Requiring a showing of “statewide concern” as a condition of “state
legislative supremacy” requires the state to articulate a dimension to the state law
that “demonstrably transcend[s] identifiable municipal interests.” (California Fed.
Savings, supra, 54 Cal.3d at p. 17.) This in turn tends to ensure that “areas which
are of intramural concern only” will not be invaded by the state, thereby
“preserving core values of charter city government.” (Ibid.)
       As the majority acknowledges, the issue we decide today is a legal, not a
factual, one (maj. opn., ante, at p. 10), and in resolving it we must undertake an

                                            3
evaluation of the facts and circumstances of each individual case, exercising
independent review. (California Fed. Savings, supra, 54 Cal.3d at p. 24, fn. 21.)
“[T]he Legislature is empowered neither to determine what constitutes a municipal
affair nor to change such an affair into a matter of statewide concern.” (Bishop v.
City of San Jose (1969) 1 Cal.3d 56, 63.) “[W]hat constitutes a matter of
statewide concern is ultimately an issue for the courts to decide . . . .” (Baggett v.
Gates (1982) 32 Cal.3d 128, 136.) So too, a city‟s claim that some matter falls
within the protected zone of the municipal affairs doctrine will be decided not by
the city, but by the courts.

       A. Does Vista’s Ordinance Come Within the Protected Zone of
          Municipal Affairs?
       The majority asserts that “[t]he wage levels of contract workers
constructing locally funded public works are certainly a „municipal affair.‟ ”
(Maj. opn., ante, at p. 11.) No citation to authority is required to conclude that the
provision and financing of a proper city infrastructure, whether it be housing,
hospitals, libraries or other civic buildings, is the business of a city, chartered or
otherwise. Vista has imposed a citywide sales tax increase to pay for the cost of
the design, construction and renovation of some of its civic buildings. That these
costs are to be borne by Vista alone, and not shared by the state, is a significant
factor in favor of finding the public works at issue fall within the municipal affairs
doctrine. (See Southern California Roads Co. v. McGuire (1934) 2 Cal.2d 115,
121-122 [because “the entire cost” of an improvement to Sepulveda Blvd. in Los
Angeles “is to be met and defrayed by the state,” the road project is not strictly a
municipal affair of the city].)
       The question, however, is not whether the design and physical construction
of Vista‟s civic buildings constitutes a municipal affair, as it does, but whether
Vista‟s choice not to require the private construction firms with which it has


                                            4
contracted (or will contract) to pay the state prevailing wage to its construction
worker employees is also a matter within the city‟s municipal affairs. Vista
contends a charter city‟s internal fiscal affairs, including labor and employment
issues, necessarily fall within the municipal home rule doctrine. Of relevance is
section 5, subdivision (b) of article XI of the California Constitution, which
provides a nonexclusive list of the types of matters falling within the municipal
home rule doctrine. That section provides: “It shall be competent in all city
charters to provide, in addition to those provisions allowable by this Constitution,
and by the laws of the State for: (1) the constitution, regulation, and government
of the city police force (2) subgovernment in all or part of a city (3) conduct of
city elections and (4) plenary authority is hereby granted, subject only to the
restrictions of this article, to provide therein or by amendment thereto, the manner
in which, the method by which, the times at which, and the terms for which the
several municipal officers and employees whose compensation is paid by the city
shall be elected or appointed, and for their removal, and for their compensation,
and for the number of deputies, clerks and other employees that each shall have,
and for the compensation, method of appointment, qualifications, tenure of office
and removal of such deputies, clerks and other employees.”
       In light of this constitutional provision, the salary level of the mayor and
city council members clearly falls within a city‟s municipal affairs, as does the
compensation level of the “city police force” as well as those city employees
involved in the “subgovernment in all or part of a city” such as “deputies, clerks
and other employees.” (Cal. Const., art. XI, § 5, subd. (b), italics added; see
Bishop v. City of San Jose, supra, 1 Cal.3d 56 [the Legislature did not intend the
prevailing wage law to apply to electricians employed as city workers]; Sonoma
County Organization of Public Employees v. County of Sonoma (1979) 23 Cal.3d



                                          5
296, 314-318 [a state law precluding a salary increase for city and county
employees violated the home rule provisions of the state Const.].)
        But the more removed workers are from the heart of city government, the
less the city‟s legitimate interest in controlling their compensation. This case, for
example, involves no Vista employee. Vista has contracted (or intends to
contract) with private design and construction firms, which in turn have hired (or
will hire) private construction workers, who will be paid not by Vista but by the
construction firms. If a firm underbids the project, it is the firm, not the city, that
must still pay the workers. Accordingly, these contract workers cannot fairly be
characterized as city employees who are necessary to maintain the
“subgovernment in all or part of a city” (Cal. Const., art. XI, § 5, subd. (b), item
(2)), nor considered “deputies, clerks and other employees” of the city (id., item
(4)).
        To reach its conclusion that Vista‟s zone of protected municipal affairs
nevertheless includes the wages of private construction workers, the majority
relies uncritically on City of Pasadena v. Charleville (1932) 215 Cal. 384
(Charleville). Charleville involved the Public Wage Rate Act of 1931 (PWRA of
1931), a law of significantly less scope and statewide impact than the modern
prevailing wage law at issue in this case. More importantly, Charleville‟s
reasoning has been overtaken by history. In Charleville the court explained that
the PWRA of 1931 was a law of limited scope because it did not “purport to fix or
provide for the fixation of the wage to be paid under all employment contracts,
public and private” (Charleville, at p. 390, italics added) and suggested that an act
purporting to impose a broader, statewide regulation on wages would have
encountered “difficulties of constitutional questions” (ibid., citing Adkins v.
Children’s Hospital (1923) 261 U.S. 525 [which invalidated a D.C. law imposing
a minimum wage for women and minors]). Adkins was a notable exemplar of the

                                           6
late Lochner1 period in which the high court extolled the virtues of the freedom to
contract over nearly all other freedoms. As is well known, the principles
animating that bygone era of constitutional jurisprudence were thereafter
repudiated by the United States Supreme Court, and Adkins itself was specifically
overruled in West Coast Hotel Co. v. Parrish (1937) 300 U.S. 379, 400. (See
generally Birkenfeld v. City of Berkeley (1976) 17 Cal.3d 129, 155-156.)
       Contrary to Charleville‟s premise that the United States Constitution
prohibited state legislatures from imposing a minimum wage law, that the
California Legislature may provide for minimum wages for workers is now firmly
established. (Cal. Const., art. XIV, § 1 [“The Legislature may provide for
minimum wages and for the general welfare of employees . . . .”].) Accordingly,
whether a state may enforce laws such as the prevailing wage law to address
matters of statewide concern has been untethered from the artificially created
constitutional constraints of the Lochner era.
       In light of this erosion of the legal assumptions underlying Charleville,
supra, 215 Cal. 384, and because the PWRA of 1931 was markedly less extensive
than the modern prevailing wage law, Charleville cannot be considered persuasive
today. Moreover, given the obvious changes to our state‟s economy since 1932
when Charleville was decided, i.e., its growth and interdependence, the case was
long ago eclipsed by more modern economic ideas. Common sense dictates that
we abandon Charleville as precedent and consign it to the dustbin of history. (See
Pac. Tel. & Tel. Co. v. City & County of S. F. (1959) 51 Cal.2d 766, 771 [“What
may at one time have been a matter of local concern may at a later time become a
matter of state concern controlled by the general laws of the state.”].)

1      See Lochner v. New York (1905) 198 U.S. 45.




                                          7
       Because Vista‟s interest in controlling the wages of private contract
workers is much less than its interest in dictating wage levels of its own
employees, and absent the legitimizing effect of Charleville, supra, 215 Cal. 384,
as precedent, the sole remaining consideration supporting Vista‟s assertion of its
municipal autonomy is its desire to save money on its planned public works
projects. Every government, state or local, naturally has an interest in conserving
public funds. But this general desire is insufficient of itself to invoke the
municipal affairs doctrine. Were it otherwise, no state law could ever prevail over
local desires, for all conflicting state laws have the potential to increase a city‟s
costs, whether it be to allow a city‟s firefighters to unionize (Professional Fire
Fighters, Inc. v. City of Los Angeles (1963) 60 Cal.2d 276), require cities to meet
and confer in good faith with employee representatives regarding wages and hours
(People ex rel. Seal Beach Police Officers Assn. v. City of Seal Beach (1984) 36
Cal.3d 591), or give peace officers an administrative appeal before demoting them
(Baggett v. Gates, supra, 32 Cal.3d 128). Vista must point to more than a ledger
sheet to justify its contention that its ordinance falls within the municipal affairs
doctrine.

       B. Does the Prevailing Wage Law Address a Matter of Statewide
          Concern?
       The relative strength of Vista‟s interest in preserving its public fisc aside,
the crux of this case is the majority‟s conclusion that the prevailing wage law fails
to address a matter of statewide concern. (Maj. opn., ante, at p. 21.) In reaching
that conclusion, the majority disregards the prevailing wage law‟s far-reaching
economic impact on our state economy. The Legislature has recognized the scope
of the prevailing wage law‟s statewide effect, having explicitly declared its intent
in 2002 that “[p]ayment of the prevailing rate of per diem wages to workers
employed on public works projects is necessary to attract the most skilled workers


                                           8
for those projects and to ensure that work of the highest quality is performed on
those projects” (Stats. 2002, ch. 892, § 1, subd. (a)(1), p. 5541), that “[p]ublic
works projects should never undermine the wage base in a community, and
requiring that workers on public works projects are paid the prevailing rate of per
diem wages ensures that wage base is not lowered” (id., subd. (a)(2)), and that it is
a matter of “statewide concern” that public works undertaken by public agencies
pay workers the prevailing wage (id., subd. (a)(3)). A year later, in a 2003
concurrent resolution, the Legislature addressed the prevailing wage law
specifically with regard to charter cities, declaring that “the state prevailing wage
law [should] apply broadly to all projects subsidized with public funds, including
the projects of chartered cities, as the law addresses important statewide concerns
. . . .” (Sen. Conc. Res. No. 49, Stats. 2003 (2003-2004 Res. Sess.) res. ch. 135,
p. 6834, italics added.)
         These legislative statements are entitled to great weight (California Fed.
Savings, supra, 54 Cal.3d at p. 24, fn. 21 [give “ „great weight‟ ” to “legislative
statements of purpose”]; Bishop v. City of San Jose, supra, 1 Cal.3d at p. 63
[same]), a rule the majority acknowledges (maj. opn., ante, at p. 21) but fails to
honor.
         Even aside from the Legislature‟s considered views, that the prevailing
wage law addresses substantial statewide concerns that would be undermined were
charter cities allowed to opt out of the law is not a close question. As a general
matter, we have held that the promotion of uniform fair labor standards is an
important statewide concern sufficient to override local prerogatives. For
example, we held in People ex rel. Seal Beach Police Officers Assn. v. City of Seal
Beach, supra, 36 Cal.3d 591, that the meet-and-confer provision of the Meyers-
Milias-Brown Act (MMBA) (Gov. Code, § 3505) was enforceable against the City
of Seal Beach, a charter city, despite its city charter amendment providing, among

                                           9
other things, for the immediate termination of any city employee who participated
in a labor strike. We noted that one of the purposes of the MMBA was “to
improve personnel management and employer-employee relations within the
various public agencies” (Seal Beach, at p. 597), and that “[t]he meet-and-confer
requirement is an essential component of the state‟s legislative scheme for
regulating the city‟s employment practices” (id. at p. 599). As such, that state
interest outweighed the city‟s admitted power—authorized by the state
Constitution under article XI, section 3, subdivision (b)—to amend its city charter.
       Similarly, in Professional Fire Fighters, Inc. v. City of Los Angeles, supra,
60 Cal.2d 276, the City of Los Angeles, a charter city, argued that application of
Labor Code section 1960,2 which guarantees firefighters the right to join a union,
addressed a matter of “purely local concern,” and that prior case law had held
“that all matters connected with public employment in a chartered city are
municipal affairs [citations].” (Professional Fire Fighters, at p. 291.) This court
rejected the argument, explaining that an examination of the Legislature‟s intent
when enacting section 1960 and several related statutes revealed “the Legislature
was attempting to deal with labor relations on a statewide basis.” (Professional
Fire Fighters, at p. 294.) By enacting those state laws, the Legislature “adopted
general policies and provided general rights and obligations of labor and
management throughout the state.” (Ibid., italics added.) “The total effect of all
this legislation was not to deprive local government (chartered city or otherwise)
of the right to manage and control its fire departments but to create uniform fair


2       “Neither the State nor any county, political subdivision, incorporated city,
town, nor any other municipal corporation shall prohibit, deny or obstruct the right
of firefighters to join any bona fide labor organization of their own choice.” (Lab.
Code, § 1960.)




                                         10
labor practices throughout the state. As such, the legislation may impinge upon
local control to a limited extent, but it is nonetheless a matter of state concern.”
(Id. at pp. 294-295, italics added, quoted with approval in Baggett v. Gates, supra,
32 Cal.3d at p. 139.) “Labor relations are of the same statewide concern as
workmen‟s compensation, liability of municipalities for tort, [and] perfecting and
filing of claims . . . , all of which have been held to be governed by general law in
contravention of local regulation by chartered cities.” (Professional Fire Fighters,
at p. 295.)
       The prevailing wage law is to the same effect. Article XIV of the
California Constitution is entitled “Labor Relations.” Section 1 of that article
provides that “[t]he Legislature may provide for minimum wages and for the
general welfare of employees . . . .” The Legislature is thus granted specific
constitutional authority to address labor issues on a statewide scale. It exercised
that power by enacting the Labor Code, providing expressly that “[i]t is the policy
of this state to vigorously enforce minimum labor standards in order to ensure
employees are not required or permitted to work under substandard unlawful
conditions or for employers that have not secured the payment of compensation,
and to protect employers who comply with the law from those who attempt to gain
a competitive advantage at the expense of their workers by failing to comply with
minimum labor standards.” (Lab. Code, § 90.5, subd. (a).)
       By first enacting the PWRA in 1931, and then replacing it a few years later
with the much expanded prevailing wage law, the Legislature created an economic
framework, applicable throughout the state, protecting Californians who work in
the construction trades and, by extension, the viability of the construction industry
as a whole. “The overall purpose of the prevailing wage law is to protect and
benefit employees on public works projects.” (Lusardi Construction Co. v. Aubry
(1992) 1 Cal.4th 976, 985.) “This general objective subsumes within it a number

                                          11
of specific goals: to protect employees from substandard wages that might be paid
if contractors could recruit labor from distant cheap-labor areas; to permit union
contractors to compete with nonunion contractors; to benefit the public through
the superior efficiency of well-paid employees; and to compensate nonpublic
employees with higher wages for the absence of job security and employment
benefits enjoyed by public employees.” (Id. at p. 987, quoted with approval in
City of Long Beach v. Department of Industrial Relations (2004) 34 Cal.4th 942,
949.)
        The evolution of the modern prevailing wage law strongly supports the
Legislature‟s considered view that the wages paid on publicly funded construction
projects impacts more than local concerns. As the majority recognizes (maj. opn.,
ante, at pp. 14-15), wage schedules are now established at the state rather than the
local level, and the state Director of the Department of Industrial Relations
considers wage levels throughout regional economies instead of focusing on a
particular locality. This “trend toward economic regionalization” (maj. opn., ante,
at p. 14) makes sense in the modern, post-1932 world (see dis. opn., ante, at pp. 6-
7) where, as an expert for plaintiff State Building and Construction Trades Council
of California, AFL-CIO (SBCTC) testified below, construction workers travel
many miles from their homes to jobsites in the region. To allow Oakland to pay
construction workers significantly less than Berkeley, or Anaheim less than Santa
Ana, would logically create downward pressure on wages3 throughout the


3      The prevailing wage law affects more than just wages. As SBCTC‟s expert
stated below: “Throughout the State, local craft unions and district labor councils
have negotiated master labor agreements with contractors‟ associations that
establish wages, fringe benefits and other terms of employment. These collective
bargaining agreements provide for uniform hourly wages, regardless of the
contractor that is employing the worker, and require contractors to contribute to
                                                          (footnote continued on next page)


                                         12
respective regions, leading to an economic race to the bottom, as contractors—
union and nonunion—scramble to underbid competitors for construction contracts.
When wages are sufficiently depressed, workers leave the construction trades,
requiring California, when the state‟s economy is flush and construction projects
could flourish, to import skilled construction workers from outside the state. That
situation negatively affects not just a city‟s local economy, but California‟s state
economy as a whole.
        The prevailing wage law supports the statewide economy in a second way,
mentioned but discounted by the majority (maj. opn., ante, at pp. 14-15), requiring
contractors on public works projects to participate in a statewide apprenticeship
program. This program allows apprentices in the construction trades to learn on
the job, ensuring the state will be supplied with a steady stream of skilled and
semi-skilled workers in the construction industry. “Between April and June 1994,
California had 175 joint apprenticeship programs . . . .” (California Div. of Labor
Standards Enforcement v. Dillingham Constr., N. A., Inc. (1997) 519 U.S. 316,
327, fn. 5.) According to SBCTC‟s expert, “[m]ore than 50,000 men and women
are currently indentured in State-approved apprenticeship programs in the
construction trades in California.” The Legislature has declared that

(footnote continued from previous page)

the same multi-employer benefits plans, so workers will enjoy health care and
pension benefits notwithstanding the lack of continuous employment with a single
contractor. This labor relations structure enables signatory contractors to respond
to fluctuating demands for labor and enables construction workers to maintain
steady employment and to receive health and pension benefits that protect them
and their families.” (See Lab. Code, § 1773.1, subd. (a) [per diem wages under
the prevailing wage law “shall be deemed to include employer payments for”
health and welfare, pension, and vacation benefits]; see also Franchise Tax Bd. v.
Laborers Vacation Trust (1983) 463 U.S. 1, 4, fn. 2 [describing a construction
workers‟ regional trust fund to permit workers a paid vacation].)




                                          13
“apprenticeship programs are a vital part of the educational system in California”
(Stats. 1999, ch. 903, § 1, pp. 6605-6606) and that “[t]he state‟s system for
promoting quality apprenticeship training in the construction trades depends upon
the incentives provided by the prevailing wage law” (Sen. Conc. Res. No. 49,
Stats. 2003 (2003-2004 Res. Sess.) res. ch. 135, p. 6834).
       Allowing charter cities to opt out of the prevailing wage law undermines
this program by affording them the benefit of it (by using workers trained in state
apprenticeship programs) without their paying for the privilege. In his declaration
below, SBCTC‟s expert explained: “Because of the unstable nature of
construction-industry employment, a particular contractor might not be willing to
invest the resources in training an apprentice for a multi-year period and might not
be able to expose individual apprentices to all the different work processes
necessary to become a journey-level worker in the craft. The current system of
multi-employer apprenticeship programs allows the industry to share the costs,
burdens and rewards of training new workers. The success of apprenticeship
programs is vital to training the next generation of skilled construction workers in
California.”
       “The prevailing wage law bolsters the State‟s apprenticeship training
system by requiring contractors on public work who employ workers in
apprenticeable crafts to use apprentices from state-approved programs to meet a
specified minimum ratio of apprentice hours to journeyperson hours. The
contractors are permitted to pay these apprentices at a lower wage rate. In this
way, the prevailing wage law provides employment for apprentices so they can
obtain the necessary on-the-job training in a variety of work processes to graduate
from the programs.” “Absent the prevailing wage law, contractors that invest in
apprenticeship training would find themselves at a competitive disadvantage to
contractors that do not invest in apprenticeship training. Non-participating

                                         14
contractors could seek to hire apprenticeship-program graduates without having
contributed to the cost of their training.”
       Against the considerable weight of the evidence that the prevailing wage
law addresses an issue of statewide concern, the majority‟s answer is not to engage
the issue, but to reframe the question. The majority thus asserts that the question
is not whether regional labor standards and apprenticeship programs address an
issue of statewide concern, but whether “the state can require a charter city to
exercise its purchasing power in the construction market in a way that supports
regional wages and subsidizes vocational training, while increasing the charter
city‟s costs.” (Maj. opn., ante, at p. 15.) What this reframing ignores is that the
entire premise of the dispute before us, and the one that has continued to vex
courts over the years, is that the state can sometimes override a city‟s local
choices—even financial ones—so long as it has sufficient reason (i.e., with a state
law addressed to strong statewide concerns).
       Moreover, in focusing narrowly on Vista‟s costs, the majority fails to
adhere to the California Fed. Savings test that requires us to use a wide-angle lens,
cautioning that “courts should avoid the error of „compartmentalization,‟ that is, of
cordoning off an entire area of governmental activity as either a „municipal affair‟
or one of statewide concern.” (California Fed. Savings, supra, 54 Cal.3d at p. 17.)
Thus, while the effect of the prevailing wage law, as the majority laments, may be
that Vista and other charter cities pay more for their public works projects, the
purpose of the prevailing wage law, which the majority ignores, is not to make
them pay more but to stabilize and support the construction trades. The latter is
unquestionably a matter of substantial statewide concern.
       Finally, in reframing the question, the majority gives the prevailing wage
law a cramped and limited construction, failing to appreciate the sweeping nature
of the legislation and viewing it instead as an unwarranted control on local

                                          15
spending priorities. But courts must give the prevailing wage law a liberal
construction so that the general purpose and goals of the law are not defeated.
(City of Long Beach v. Department of Industrial Relations, supra, 34 Cal.4th at
p. 950; McIntosh v. Aubry (1993) 14 Cal.App.4th 1576, 1589 [“Courts will
liberally construe prevailing wage statutes . . .”]; State Building & Construction
Trades Council of California v. Duncan (2008) 162 Cal.App.4th 289, 324 [same].)
       Having reframed the issue to be decided, the majority asserts the case is
controlled by Sonoma County Organization of Public Employees v. County of
Sonoma, supra, 23 Cal.3d 296, San Francisco Labor Council v. Regents of
University of California (1980) 26 Cal.3d 785, and County of Riverside v.
Superior Court (2003) 30 Cal.4th 278. (Maj. opn., ante, at pp. 16-18.) But one
key factor distinguishes those cases: all involved the wages of (or labor disputes
involving) a public entity‟s actual employees. While the municipal home rule
doctrine is concerned with state intrusion into the affairs of cities, and the state
Constitution specifically mentions certain city employees (Cal. Const., art. XI, § 5,
subd. (b)), neither the home rule doctrine nor the three cases cited have much to
say about those not employed by the city.
       Unlike the public employees involved in Sonoma County, San Francisco
Labor Council, and County of Riverside, the workers affected by the instant case
are not, and cannot be considered, Vista‟s employees. They are workers in the
construction trades—electricians, plumbers, roofers, landscapers, carpenters—who
presumably have traveled from many areas in the region, and who have been, or
will be, hired by the construction firms the city has engaged or will engage. None
of the trio of cases cited by the majority undermines the conclusion that the
prevailing wage law addresses a matter of substantial statewide concern for those
not employed by charter cities, counties or the state‟s public universities.



                                           16
       The majority inexplicably finds this key factor “irrelevant.” (Maj. opn.,
ante, at p. 18.) But a charter city‟s power to control the compensation of its
employees, especially those integral to municipal governance, is expressly
recognized by the state Constitution. (Cal. Const., art. XI, § 5, subd. (b).) The
compensation of private contract workers is not.
                                 II. CONCLUSION
       The California Legislature long ago decided that stabilizing the
construction trades and ensuring a steady supply of skilled and semi-skilled
workers in those trades was beneficial to our state‟s long-term economic health.
Accordingly, the Legislature, like many other states,4 the federal government,5 and
even some cities,6 enacted a prevailing wage law, requiring public entities to pay

4      Thirty-one states have enacted a prevailing wage law. (Alaska Stat.
§§ 36.05.010 to 36.05.900; Ark. Code Ann. §§ 22-9-301 to 22-9-315; Conn. Gen.
Stat. §§ 31-53 to 31-55a; Del. Code Ann., tit. 29, § 6960; Hawaii Rev. Stat.
§§ 104-1 to 104-4; 820 Ill. Comp. Stat. 130/1 to 130/12; Ind. Code Ann. §§ 5-16-
7-1 to 5-16-7-5; Kan. Stat. Ann. § 68-2317 [for highway contracts]; Ky. Rev. Stat.
Ann. §§ 337.505 to 337.550; Me. Rev. Stat. Ann., tit. 26, §§ 1303 to 1314; Md.
Code Ann., State Fin. & Proc. Code, §§ 17-201 to 17-226; Mass. Gen. Laws
ch. 149, §§ 26 to 27H; Mich. Comp. Laws §§ 408.551 to 408.558; Minn. Stat.
§§ 177.41 to 177.44; Mo. Rev. Stat. §§ 290.210 to 290.340; Mont. Code Ann.
§§ 18-2-401 to 18-2-432; Nev. Rev. Stat. §§ 338.020 to 338.095; N.J. Stat. Ann.
§§ 34:11-56.25 to 34:11-56.47; N.M. Stat. Ann. §§ 13-4-10.1 to 13-4-17; N.Y.
Labor Law § 220(3)(a); Ohio Rev. Code Ann. §§ 4115.03 to 4115.16; Or. Rev.
Stat. §§ 279C.800 to 279C.870; 43 Pa. Cons. Stat. §§ 165-1 to 165-17; R.I. Gen.
Laws §§ 37-13-1 to 37-13-17; Tenn. Code Ann. §§ 12-4-401 to 12-4-415; Tex.
Gov. Code Ann. §§ 2258.001 to 2258.058; Vt. Stat. Ann., tit. 29, § 161 [for state
construction projects]; Wn. Rev. Code. §§ 39.12.010 to 39.12.900; W.Va. Code
§§ 21-5A-1 to 21-5A-11; Wis. Stat. § 66.0903; Wyo. Stat. Ann. §§ 27-4-401 to
27-4-413; see also Guam Code Ann., tit. 5, ch. 50, § 50105.)
5      See the Davis-Bacon Act (46 Stat. 1494, codified at 40 U.S.C. §§ 3141-
3148); U. S. v. Binghamton Construction Co. (1954) 347 U.S. 171, 176-177.
6        See Los Angeles Administrative Code, division 10, chapter 1, article 1,
section 10.7.1 (requiring payment of the prevailing wage in all city contracts); id.,
                                                           (footnote continued on next page)


                                         17
the prevailing wage in the region to construction workers who toil on publicly
funded construction projects. Allowing charter cities7 to opt out of the constraints
of that state law—not for any reason touching on municipal governance or
independence, but simply to save the city money—seriously undermines the goals
of the prevailing wage law and is contrary to the explicit intent of the Legislature.8
Even were the issue close, which it is not, applicable precedent requires this court


(footnote continued from previous page)

section 10.7 (specifically waiving the city‟s rights under the municipal affairs
doctrine); see also San Francisco Administrative Code, chapter 6, article II, section
6.22(E) (“All contractors and subcontractors performing a public work or
improvement for the City and County of San Francisco shall pay its workers on
such projects the prevailing rate of wages . . .”).
7       There are 120 charter cities in the state of California. SBCTC states in its
brief that more than half the state‟s population live in charter cities.
8       The Legislature recently acted to specify that if a charter city‟s ordinance
prohibits consideration of a project labor agreement (defined by Pub. Contract
Code, § 2500, subd. (b)(1) as a “prehire collective bargaining agreement that
establishes terms and conditions of employment,” including wages) for a public
works project, “state funding or financial assistance shall not be used to support
that project” (Pub. Contract Code, § 2502). (Both provisions added by Stats.
2011, ch. 431, § 2, enacting Sen. Bill No. 922 (2011-2012 Reg. Sess.).) The
history of this legislation notes that the law was deemed necessary because
“[s]everal counties (Stanislaus, Orange, and San Diego) and Charter Cities (Chula
Vista and Oceanside) have banned [project labor agreements].” (Assem. Com. on
Business, Professions and Consumer Protection, Rep. on Sen. Bill No. 922 (2011-
2012 Reg. Sess.) as amended Sept. 2, 2011, p. 3.)
        Just this year, the Legislature returned to the subject and highlighted its
commitment to give localities the option of using project labor agreements.
Section 2503, added to the Public Contract Code, provides that if a charter city‟s
ordinance “prohibits, limits, or constrains in any way the governing board‟s
authority or discretion to adopt, require, or utilize a project labor agreement, . . .
then state funding or financial assistance shall not be used to support any
construction projects awarded by the city.” (Stats. 2012, ch. 11, § 1.) Both new
laws are not effective until January 15, 2015, to allow cities to repeal ordinances
that establish blanket bans on project labor agreements.



                                          18
to err on the side of upholding state power. “There must always be doubt whether
a matter which is of concern to both municipalities and the state is of sufficient
statewide concern to justify a new legislative intrusion into an area traditionally
regarded as „strictly a municipal affair.‟ Such doubt, however, „must be resolved
in favor of the legislative authority of the state.‟ ” (Baggett v. Gates, supra, 32
Cal.3d at p. 140, quoted with approval in California Fed. Savings, supra, 54
Cal.3d at p. 24.)
       Because the majority mistakenly characterizes Vista‟s interest in saving
money on its construction projects as falling within the municipal affairs doctrine,
and concomitantly fails to accord sufficient weight to the obvious statewide
economic interests served by the prevailing wage law, I dissent.

                                                  WERDEGAR, J.
I CONCUR:
LIU, J.




                                          19
                          DISSENTING OPINION BY LIU, J.

       I join Justice Werdegar‟s dissent. I write separately to highlight additional
shortcomings in the court‟s analysis that prevent it from properly resolving this case.
       The court holds that article XI, section 5 of the California Constitution, the municipal
home rule provision, bars the Legislature from requiring charter cities to pay prevailing
wages to construction workers on public works projects. While generally stating the
applicable law correctly, the court fails to bridge the wide analytical gap between that law
and the result it reaches. The court employs a vague analysis that puts great weight on a few
factors while refusing to consider other factors that the opinion itself concedes are pertinent
to determining whether the prevailing wage law should apply to charter cities. As a result,
no clear legal principle emerges from the court‟s opinion, even as it repeatedly insists that
the issue before us is a question of law.
       Today‟s decision is a misstep as a matter of method as well as result. Unlike cases
where a state law limits a municipal prerogative specifically protected by constitutional text,
the instant dispute is one “with no unmistakable signs to guide us between the domain of
state and local powers.” (Ex parte Daniels (1920) 183 Cal. 636, 640.) Accordingly, our
instinct toward judicial restraint should be at its peak. The court, however, casts restraint
aside and arbitrarily curtails the Legislature‟s power. Because the court moves incautiously
in an area where “it becomes us to exercise more than the usual caution” (ibid.), I
respectfully dissent.
                                                  I.
       Article XI, section 5, subdivision (a) of the California Constitution provides: “It shall
be competent in any city charter to provide that the city governed thereunder may make and

                                              1
enforce all ordinances and regulations in respect to municipal affairs, subject only to
restrictions and limitations provided in their several charters and in respect to other matters
they shall be subject to general laws. City charters adopted pursuant to this Constitution
shall supersede any existing charter, and with respect to municipal affairs shall supersede all
laws inconsistent therewith.” Subdivision (b) further provides: “It shall be competent in all
city charters to provide, in addition to those provisions allowable by this Constitution, and by
the laws of the State for: (1) the constitution, regulation, and government of the city police
force[,] (2) subgovernment in all or part of a city[,] (3) conduct of city elections[,] and
(4) plenary authority is hereby granted, subject only to the restrictions of this article, to
provide therein or by amendment thereto, the manner in which, the method by which, the
times at which, and the terms for which the several municipal officers and employees whose
compensation is paid by the city shall be elected or appointed, and for their removal, and for
their compensation, and for the number of deputies, clerks and other employees that each
shall have, and for the compensation, method of appointment, qualifications, tenure of office
and removal of such deputies, clerks and other employees.” (Italics added.)
       As the court correctly states, under this article “the ordinances of charter cities
supersede state law with respect to „municipal affairs‟ . . . but state law is supreme with
respect to matters of „statewide concern.‟ ” (Maj. opn., ante, at p. 1.) Determining what
constitutes a “municipal affair” or a “matter of statewide concern” in the course of resolving
conflicts between state mandates and municipal prerogatives has not been an easy task.
Nevertheless, several important principles have emerged from our cases.
       First, when we have considered California Constitution article XI, section 5 and
similar constitutional home rule provisions for counties and for the University of California,
we have been most protective of home rule prerogatives explicitly recognized in the text of
our Constitution. Most prominently, we have limited or invalidated state laws that unduly
interfere with the prerogative of local governments to set the salaries of their own
employees. (See County of Riverside v. Superior Court (2003) 30 Cal.4th 278; San
Francisco Labor Council v. Regents of the University of California (1980) 26 Cal.3d 785;

                                               2
Sonoma County Organization of Public Employees v. County of Sonoma (1979) 23 Cal.3d
296 (County of Sonoma).)
       Second, in determining whether a state statute may be applied to a charter city, we
have examined the “extramural” or “extramunicipal” dimension of the statute — that is, the
reach of the statute beyond merely controlling local matters. (California Fed. Savings &
Loan Assn. v. City of Los Angeles (1991) 54 Cal.3d 1, 17, 23-24 (CalFed).) A strong
extramunicipal dimension supports the conclusion that the statute may be imposed on charter
cities. (See ibid.; Baggett v. Gates (1982) 32 Cal.3d 128, 138-140; Pac. Tel. & Tel. Co. v.
City & County of San Francisco (1959) 51 Cal.2d 766, 775-776 (Pacific Telephone).) In
making this determination, we have examined not simply the statute‟s stated goals, but also
whether the statute is reasonably related to those goals. (Johnson v. Bradley (1992) 4 Cal.4th
389, 410.) Statutes that seek to micromanage municipal affairs without any clear
extramunicipal objective have been held inapplicable to charter cities. (See, e.g., County of
Sonoma, supra, 23 Cal.3d at pp. 317-318 [finding no extramunicipal statewide concern to
justify a state law restricting state funds to cities that grant cost-of-living increases to their
employees].)
       Third, courts will also assess the degree to which a state law actually intrudes into
municipal prerogatives. The fact that a state law constrains local decisionmaking, even in
traditional areas of home rule, does not by itself establish a sufficient degree of intrusion to
render the state law inapplicable to charter cities. Thus, for example, we have held that state
law may govern numerous aspects of employment relations where the state law allows local
governments the ultimate say in managing and compensating their employees. (See People
ex rel. Seal Beach Police Officers Assn. v. City of Seal Beach (1984) 36 Cal.3d 591, 600
(Seal Beach) [“[I]n an unbroken series of public employee cases, . . . it has been held that a
„general law prevails over local enactments of a chartered city, even in regard to matters
which would otherwise be deemed to be strictly municipal affairs, where the subject matter
of the general law is of statewide concern.‟ [Citation.]”]; id. at p. 601 [statutory duty to meet
and confer with employees over changes in conditions of employment applies to charter

                                                3
cities]; Baggett v. Gates, supra, 32 Cal.3d at p. 140 [Public Safety Officers‟ Procedural Bill
of Rights applies to charter cities]; International Assn. of Fire Fighters v. City of Palo Alto
(1963) 60 Cal.2d 276, 294-295 [statutory right of firefighters to join unions applies to charter
cities].)
        Fourth, in considering what constitutes a municipal affair or statewide concern,
“courts should avoid the error of „compartmentalization,‟ that is, of cordoning off an entire
area of governmental activity as either a „municipal affair‟ or one of statewide concern.”
(CalFed, supra, 54 Cal.3d at p. 17.) The reason courts should avoid such
compartmentalization is that “ „the constitutional concept of municipal affairs is not a fixed
or static quantity . . . [but one that] changes with the changing conditions upon which it is to
operate.‟ ” (Id. at pp. 17-18, quoting Pacific Telephone, supra, 51 Cal.2d at p. 771.) This
principle has operated with particular force when the case involves asserted home rule
prerogatives not explicitly protected by the text of Constitution article XI, section 5. (See
CalFed, supra, 54 Cal.3d at pp. 17-18 [upholding state law displacing municipal tax on
savings banks]; Pacific Telephone, supra, 51 Cal.2d at p. 766 [upholding state law displacing
municipal control of construction and maintenance of telephone lines].)
        A corollary of this fourth principle is that in order to determine the shifting boundaries
between state and municipal legislative power, courts will engage in a factual inquiry to
understand the nature of historical changes relevant to the determination. In some cases, the
evidence considered will be general, judicially noticeable facts. (See, e.g., Pacific
Telephone, supra, 51 Cal.2d at p. 776 [relying on “a vast change in conditions” related to
telephone service over the previous 50 years to conclude that placing telephone lines in city
streets “is not at the present time a municipal affair but is a matter of statewide concern”].)
In other cases, the factual inquiry has involved an examination of legislative findings and
evidence in the trial record. (See CalFed, supra, 54 Cal.3d at pp. 21-24 & fn. 21 [engaging
in extensive analysis of legislative and trial court findings to conclude that a statute
eliminating the power of local entities to tax savings banks applies to charter cities].) As
CalFed explained: “When a court invalidates a charter city measure in favor of a conflicting

                                              4
state statute, the result does not necessarily rest on the conclusion that the subject matter of
the former is not appropriate for municipal regulation. It means, rather, that under the
historical circumstances presented, the state has a more substantial interest in the subject than
the charter city.” (Id. at p. 18.) At the same time, “a decision favoring a charter city measure
[does not] preclude superseding state legislation in a later case if the fact-bound justification
— the statewide dimension — is subsequently demonstrated.” (Ibid.) “[T]he hinge of the
decision,” CalFed said, “is the identification of a convincing basis for legislative action
originating in extramunicipal concerns, one justifying legislative supersession based on
sensible, pragmatic considerations.” (Ibid., italics added.)
       Finally, and critically, we have long held that “[w]hen there is a doubt as to
whether an attempted regulation relates to a municipal or to a state matter, or if it be the
mixed concern of both, the doubt must be resolved in favor of the legislative authority of
the state.” (Abbott v. City of Los Angeles (1960) 53 Cal.2d 674, 681; see CalFed, supra,
54 Cal.3d at p. 24; Baggett v. Gates, supra, 32 Cal.3d at p. 140.) The basis for this rule
was articulated long ago in Ex parte Daniels, supra, 183 Cal. at p. 640: “ „with no
unmistakable signs to guide us between the domain of state and local powers, it becomes
us to exercise more than the usual caution not to refuse the sanction of judicial authority
to legislation which is supposed to have exceeded a boundary so difficult to locate and
define.‟ ” This principle is a variant of the general proposition, rooted in the separation
of powers, that “ „ “[i]f there is any doubt as to the Legislature‟s power to act in any
given case, the doubt should be resolved in favor of the Legislature‟s action. Such
restrictions and limitations [imposed by the Constitution] are to be construed strictly
. . . .” ‟ ” (Pacific Legal Foundation v. Brown (1981) 29 Cal.3d 168, 180, bracketed
language and italics in Pacific Legal Foundation.)
       With these principles in mind, let us now examine today‟s opinion.
                                              II.
       The court ignores or misapplies the principles above in conducting its analysis.
First and foremost, the court discounts as irrelevant the record evidence demonstrating

                                              5
the state‟s extramunicipal interest in supporting construction labor markets and
apprenticeship programs. Although the Court of Appeal below concluded that the
evidentiary record and legislative findings were insufficient to establish that the
prevailing wage law significantly furthered the state‟s interests, the court rejects this
approach. It proceeds instead on the theory that the facts demonstrating the state‟s
interest merit little or no consideration because the issue before us is a question of law.
“Factual findings by the Legislature or the trial court . . . are not controlling. [Citation.]
The decision as to what areas of governance are municipal concerns and what are
statewide concerns is ultimately a legal one.” (Maj. opn., ante, at p. 10.)
       But the court jousts with a strawman. No one suggests that factual findings by the
Legislature or trial court should be “controlling.” The important point, amply supported
by our precedents (see ante, at pp. 4-5), is that such findings are relevant to the inquiry.
The court actually acknowledges this point, as it must, when it says “[o]f course, the
inquiry is not wholly removed from historical, and hence factual, realities” (maj. opn.,
ante, at p. 9) and then recites the above quoted guidance from CalFed, supra, 54 Cal.3d
at pages 17-18, emphasizing the factual and historical nature of the inquiry. This
recitation turns out to be an empty gesture, however, for one searches in vain for any
discernible application of CalFed‟s guidance in the court‟s analysis of the prevailing
wage law. Simply put, there is none.
       That is not to say that the historical and factual justifications for the prevailing
wage law go unmentioned in today‟s opinion. The court devotes four detailed paragraphs
to describing a declaration submitted by an expert for plaintiff State Building and
Construction Trades Council of California, AFL-CIO. (Maj. opn., ante, at pp. 13-15.)
As the court says, the declaration explains the prevailing wage law‟s beneficial effects on
construction labor markets, the increasing regionalization of those labor markets as
workers travel long distances to a jobsite, the fact that wages are generally set regionally
rather than locally, and the importance of the prevailing wage law in supporting
apprenticeship programs that train the next generation of skilled workers. (Ibid.)

                                               6
       After reading this lengthy and quite plausible explanation of why the Legislature
enacted the prevailing wage law, one might expect some analysis that examines how
much weight the historical and factual underpinnings of the law should have in
determining whether it addresses a matter of statewide concern. One might expect some
explanation, in light of the court‟s holding, of why the record falls short of identifying “a
convincing basis for legislative action originating in extramunicipal concerns, one
justifying legislative supersession based on sensible, pragmatic considerations.”
(CalFed, supra, 54 Cal.3d at p. 18.) But rather than assess the record evidence, the court
simply waves it away and changes the subject: “Certainly regional labor standards and
the proper training of construction workers are statewide concerns when considered in the
abstract. But the question presented here is not whether the state government has an
abstract interest in labor conditions and vocational training. Rather, the question
presented is whether the state can require a charter city to exercise its purchasing power
in the construction market in a way that supports regional wages and subsidizes
vocational training, while increasing the charter city‟s costs. No one would doubt that the
state could use its own resources to support wages and vocational training in the state‟s
construction industry, but can the state achieve these ends by interfering in the fiscal
policies of charter cities? „ “[W]e can think of nothing that is of greater municipal
concern than how a city‟s tax dollars will be spent; nor anything which could be of less
interest to taxpayers of other jurisdictions.” ‟ (Johnson v. Bradley, supra, 4 Cal.4th at
p. 407.) Therefore, the Union here cannot justify state regulation of the spending
practices of charter cities merely by identifying some indirect effect on the regional and
state economies.” (Maj. opn., ante, at p. 15, original italics.)
       This passage merits several comments. To begin with, in labeling the state‟s interest
“abstract,” the court does nothing more than employ a rhetorical device to diminish the
importance of that interest. The court does not explain in what sense the state‟s interest in
supporting regional labor markets and apprenticeship programs designed to maintain a
highly skilled, well-paid construction workforce throughout California is “abstract.” Surely

                                              7
the court is not faulting the Legislature, the representative body for our entire state, for
legislating on the basis of labor market trends, public policy goals, and laws of supply and
demand that have not been particularized to, say, the City of Vista or San Diego County. If
the court is instead using “abstract” to mean that the Legislature has not sufficiently
demonstrated that the prevailing wage law will truly benefit regional labor markets and
support apprenticeship programs, then one would expect the court to hold, with the Court of
Appeal, that there was insufficient evidence in the record to establish the law‟s efficacy. But
the court rejects that position, so the sufficiency of the evidence cannot really be the court‟s
concern.
       If the court uses the term “abstract” to mean that the present inquiry requires us to
consider the statewide concern not in isolation but in relation to the asserted municipal
interests, then I agree. But if we are to assess the relative strengths of the state and local
interests, then why should we not look to evidence bearing on the respective strengths of
those interests? That is precisely the kind of evidence we examined in CalFed to determine
that the state acted constitutionally in eliminating what had formerly been a local
prerogative. (CalFed, supra, 54 Cal.3d at pp. 21-24 & fn. 21.) It is also the kind of evidence
pertinent to assessing whether the extramunicipal dimension of the state law at issue is robust
or trivial. (See ante, at p. 3.) Yet the court simply dismisses the state interest as “abstract”
without any meaningful evaluation of its factual and historical underpinnings.
       The court instead focuses on the fact that the state seeks to regulate a charter city‟s
purchasing power in a manner that “increas[es] the charter city‟s costs.” (Maj. opn., ante, at
p. 15.) But it is hardly clear that a charter city‟s interest in how its tax dollars are spent is
any less abstract for present purposes than the state‟s interest in its legitimate policy goals.
Our precedents unambiguously indicate that a charter city‟s general interest in controlling its
tax dollars is not by itself sufficient to render inapplicable a state law that addresses a
statewide concern. In Seal Beach, supra, 36 Cal.3d 591, for example, we held that the “meet
and confer” requirement of the Meyers-Milias-Brown Act (MMBA; Gov. Code § 3500 et
seq.) did not conflict with the prerogatives of a charter city to propose charter amendments

                                                8
affecting employment relations. As a sheer matter of dollars and cents, the marginal cost to
cities of administering the MMBA, which requires city management to negotiate to impasse
with its employees regarding compensation and other employment terms, is probably at least
as great as requiring cities to pay a prevailing wage when they contract out for public works.
The statutory protections to assure fair labor practices in police departments and fire
departments that we upheld against home rule challenges in Baggett v. Gates, supra, 32
Cal.3d 128, and International Assn. of Fire Fighters v. City of Palo Alto, supra, 60 Cal.2d
276, respectively, likewise imposed substantial monetary costs on the affected
municipalities. Indeed, almost every state regulation, including laws specifically directed at
government entities, impacts the way a city spends its money and other resources. In
addition to labor and employment laws, environmental laws like the California
Environmental Quality Act require the expenditure of substantial municipal resources to
enforce. Unless the court intends to invite home rule challenges to a very broad swath of
state laws, the fact that a state law increases a charter city‟s costs or otherwise constrains
what a city can do with its money cannot be the determinative factor, or even the primary
factor, in the present analysis.
       While forcefully invoking the city‟s fiscal interests (see maj. opn., ante, at p. 15
[“Autonomy with regard to the expenditure of public funds lies at the heart of what it means
to be an independent governmental entity.”]), the court does not acknowledge, much less
grapple with, the readily apparent limitations on this rationale for immunizing a charter city
from an otherwise applicable state law. Instead, the court opts for an undiscriminating,
categorical approach that holds the prevailing wage law inapplicable to charter cities, no
matter how strong the state‟s interest or how slight the intrusion into the charter city‟s
treasury. Notably, the City of Vista has not put forward any evidence indicating how much,
if at all, the prevailing wage law would increase the city‟s costs for the public works projects
at issue. One might wonder, on the principle that you get what you pay for, whether the
higher wages required by the prevailing wage law are at least partially offset by the higher
productivity of better paid, better skilled workers. (See Mahalia, Prevailing Wages in

                                               9
Government Contract Costs: A Review of the Research (2008) p. 2.) Because the court‟s
reasoning does not depend on any facts as to how much the prevailing wage law will actually
increase the city‟s costs, presumably even an increase of one dollar must be held to invade
the “heart” of the city‟s autonomy. (Maj. opn., ante, at p. 15.)
       The extremity of such a conclusion is a symptom of additional problems with the
court‟s categorical approach. The majority relies on precedent, chiefly this court‟s 80-year-
old decision in Pasadena v. Charleville (1932) 215 Cal. 384, 389 (Charleville). (Maj. opn.,
ante, at p. 13.) But, as Justice Werdegar points out, Charleville‟s reasoning that the
prevailing wage law does not address a matter of statewide concern is based largely on a
thoroughly discredited conception of constitutional limitations on economic legislation. (See
dis. opn. of Werdegar, J., ante, at pp. 6-7.) I would add that the Charleville court‟s notion of
a state law that does address a matter of statewide concern — the Public Works Alien
Employment Act, which barred aliens from being employed on public works projects (see
Charleville, at pp. 399-400 [analogizing the statute to California‟s Alien Land Law, which
prohibited the sale of agricultural land to aliens]) — has been equally discredited. (See
Oyama v. California (1948) 332 U.S. 633 [invalidating California‟s Alien Land Law under
the equal protection clause]; see also Graham v. Richardson (1971) 403 U.S. 365, 372 [state
classifications based on alienage are “inherently suspect and subject to close judicial
scrutiny”].)
       It is beyond dispute that construction labor markets have become increasingly
regional since Charleville was decided. (Maj. opn., ante, at p. 14; dis. opn. of Werdegar, J.,
ante, at pp. 12-13.) Given that fact as well as obvious and important changes in the legal
landscape since 1932, it is mystifying that the court does not flinch in continuing to follow a
Lochner-era precedent built on Lochner-era premises. (Lochner v. New York (1905) 198
U.S. 45.) But more than mystifying, the court‟s ready adherence to Charleville is
indefensible under the very precedents that the court elsewhere recites and even italicizes. If
Charleville‟s holding is not worthy of reconsideration, then what is left of the precept that
“ „ “the constitutional concept of municipal affairs is not a fixed or static quantity . . . [but

                                               10
one that] changes with the changing conditions upon which it is to operate” ‟ ”? (Maj. opn.,
ante, at p. 9, quoting CalFed, supra, 54 Cal.3d at pp. 17-18, quoting Pacific Telephone,
supra, 51 Cal.2d at p. 771, italics added by the court.) The court commits the very “error of
„compartmentalization‟ ” that CalFed warned against by “cordoning off” the wages paid by
local public works contractors as a “municipal affair.” (CalFed, at p. 17.) If there is room in
today‟s opinion for a superseding prevailing wage law to survive home rule challenge “in a
later case” based on a future “fact-bound justification” (id. at p. 18), I fail to see it — and the
court does not (because it cannot) say there is.
       Even without CalFed‟s specific instruction to analyze the constitutional concept of
municipal affairs on the basis of changing historical circumstances, there is ample reason to
reconsider Charleville under the doctrine of stare decisis. That doctrine authorizes a court to
revisit precedent when “related principles of law have so far developed as to have left the old
rule no more than a remnant of abandoned doctrine [citation]” and when “facts have so
changed, or come to be seen so differently, as to have robbed the old rule of significant
application or justification [citation].” (Planned Parenthood v. Casey (1992) 505 U.S. 833,
855 (plur. opn. by O‟Connor, J.); see Moradi-Shalal v. Fireman’s Fund Ins. Companies
(1988) 46 Cal.3d 287, 297 [overturning a nine-year-old precedent on the ground that
“reexamination of precedent may become necessary when subsequent developments indicate
an earlier decision was unsound, or has become ripe for reconsideration”].) Charleville
easily satisfies these criteria.
       In addition to relying on questionable precedent, the court reaches its categorical
holding by denying any relevant distinction between a charter city‟s interest in controlling
the wages of its own employees and its interest in controlling the wages of employees of
private contractors building public works: “If, as the Union contends, the prevailing wage
law‟s shift from a purely local focus to a regional focus has made the wage levels of workers
constructing locally funded public works a matter of statewide concern, then that would be
true whether the case involved public employees or private employees.” (Maj. opn., ante, at
pp. 18-19.) This statement is the predicate for the court‟s reliance on our cases holding that

                                              11
the Legislature may not directly dictate the compensation of charter city employees. (Id. at
pp. 16-18, discussing County of Riverside v. Superior Court, supra, 30 Cal.4th 278; San
Francisco Labor Council v. Regents of the University of California, supra, 26 Cal.3d 785;
County of Sonoma, supra, 23 Cal.3d 296.)
       But the court‟s position ignores key differences in the nature of the local interest
involved. Most importantly, municipal control of employee compensation, unlike control of
the wages of contract employees, is explicitly protected by the text of article XI, section 5,
subdivision (b) of the California Constitution and similar constitutional home rule
provisions. (See ante, at p. 2.) Moreover, as a practical matter, the two types of control are
not comparable. Employee salaries make up the vast majority of a municipality‟s budget. In
Los Angeles, for example, employee salaries comprise 85 percent of the budgets of city
departments. (See Los Angeles Mayor Antonio Villaraigosa, Mayor‟s Office Web page,
Balanced Budget, Frequently Asked Questions,
 [as
of July 2, 2012].) Interference with employee salaries would thus have an enormous,
ongoing impact on city finances. And if the state sought to control the salaries of only some
city employees, such control would interfere with the city‟s ability to set salary schedules
and pay differentials for its employees, decisions which in turn affect matters of employee
morale, retention, and workforce cohesion that indeed go to the heart of municipal
autonomy. Interference with employee salaries would also likely affect a municipality‟s
long-term pension obligations. None of these concerns is implicated when the state sets a
floor for the wages of employees of a company with which a city temporarily does business
to construct a public work. This is not a case about whether a state law can control employee
salaries; it is about whether a state law can raise the cost of a municipal public work in order
to further otherwise legitimate policy goals.
       The court relies on two other factors to support its holding. First, it contends that
“a state law of broad general application is more likely to address a statewide concern
than one that is narrow and particularized in its application.” (Maj. opn., ante, at p. 19.)

                                                12
“[T]he state law at issue is not a minimum wage law of broad general application; rather,
the law at issue here has a far narrower application, as it pertains only to the public works
projects of public agencies.” (Id. at p. 20.) This lack of general application “further
undermine[s] the Union‟s assertion that the matter here presents a statewide concern and
therefore requires Vista, a charter city, to comply with the state‟s prevailing wage law on
the city‟s locally funded public works projects.” (Ibid.)
       I agree that the general applicability of a state law to public as well as private entities
supports the conclusion that the law has an important extramunicipal dimension. However,
as a matter of fact and logic, there is no reason to suppose that a state law‟s lack of general
applicability means it does not have a significant extramunicipal dimension. The court
asserts that, in contrast to a minimum wage law, “the law at issue here has a far narrower
application, as it pertains only to the public works projects of public agencies.” (Maj. opn.,
ante, at p. 20, italics added.) Yet public works projects are a multibillion dollar annual
enterprise in California, and charter cities, which contain over half the state‟s population (see
dis opn. of Werdegar, J., ante, at p. 18, fn. 7), no doubt account for a substantial share of
those dollars. Instead of regulating this vast enterprise by imposing statewide minimum
wages for construction workers through general legislation applicable to private and public
entities, the Legislature has chosen to influence such wages through the market-based
approach of directing the purchasing power of public entities to support union-level wages.
Instead of indicating that the prevailing wage law is not a matter of statewide concern, the
application of the law only to public entities plausibly represents a legislative judgment that
direct regulation of private labor markets is not necessary to accomplish the statute‟s goals
given the substantial role that public works projects play in influencing private sector
construction workers‟ wages and in supporting apprenticeship programs. As the court
acknowledges, prevailing wage laws have long been in use, in California and throughout the
country, to accomplish these goals. (Maj. opn., ante, at pp. 5-6; see also dis opn. of
Werdegar, J., ante, at pp. 17-18, fns. 5, 6.) What basis is there for insisting that only more


                                              13
intrusive state laws that regulate both private and public sectors may be applied to charter
cities?
          The other factor on which the court relies is that “state laws at issue set forth generally
applicable procedural standards, and consequently impinged less on local autonomy than if
they had imposed substantive obligations.” (Maj. opn., ante, at p. 19.) It is true that our
decision in Seal Beach, upholding the MMBA‟s “meet and confer” requirement, observed
that the city council “retains the ultimate power to refuse an agreement and to make its own
decision.” (Seal Beach, supra, 36 Cal.3d at p. 601.) In a footnote, “[w]e emphasize[d] that
there is a clear distinction between the substance of a public employee labor issue and the
procedure by which it is resolved.” (Id. at p. 600, fn. 11, original italics.) But this factor is
not dispositive. Seal Beach may be read to say that procedural laws will generally survive a
home rule challenge, not that substantive laws generally won‟t. Both CalFed, supra, 54
Cal.3d 1, which came after Seal Beach, and Pacific Telephone, supra, 51 Cal.2d 766, which
remains good law, upheld state statutes that foreclosed municipalities from making
substantive decisions in important areas of local concern. The substantive nature of the
prevailing wage law is one factor to be considered together with all the others discussed
above.
                                                III.
          Perhaps the most serious error in the court‟s analysis is its disregard for the principle
that doubts about whether a law is a matter of statewide concern must be resolved in favor of
the legislative authority of the state. (Abbott v. City of Los Angeles, supra, 53 Cal.2d at p.
681; Ex parte Daniels, supra, 183 Cal. at p. 640.) Although the present dispute involves a
contest between two levels of democratic decisionmaking — local and state — one should
not think that democracy (of some kind) will be the winner no matter how we rule. If we
were to uphold the prevailing wage law, charter cities could still bring their complaints to the
Legislature through the ordinary political process, and it seems at least plausible that state
legislators would be attentive to the concerns of local officials on whom they often depend
for political support. However, having declared the prevailing wage law unconstitutional as

                                                14
applied to charter cities, the court has placed the issue beyond the ordinary political process.
As Justice Werdegar notes, this court‟s decisions on the meaning of the California
Constitution can be corrected only by a constitutional amendment. (Dis. opn. of Werdegar,
J., ante, at p. 1.) It is hard to believe that in this case, where the text of our Constitution
provides no clear answer, the correct outcome is so utterly free of doubt that our usual
instinct toward judicial restraint may be abandoned.
       In fairness, there is no reason to expect that any single factor will properly resolve the
case before us. The factors that the court does consider — the possible costs to the city, the
law‟s lack of general applicability, the law‟s substantive as opposed to procedural character
— may validly be used to assess the state‟s and the city‟s relative interests. But the court
refuses to undertake a factual or historical inquiry to determine the relative strengths of the
state and municipal interests, even though that is what our precedents instruct. The court
refuses to reconsider Charleville, supra, 215 Cal. 384, even though its legal and factual
underpinnings have been thoroughly eroded over eight decades. The court refuses to see any
distinction between municipal control of its own employees‟ wages and municipal control of
the wages of a contractor‟s employees, even though the former is more likely to disrupt local
autonomy and, unlike the latter, is explicitly protected by the text of our Constitution.
       I have no objection to an all-things-considered approach to the present inquiry
because it is probably the best we can do. But such an approach (1) must truly consider all
relevant aspects of the inquiry, not just an arbitrary few; (2) should lead us to reach fairly
limited holdings instead of categorical pronouncements; and (3) should cause us “to exercise
more than the usual caution” before invalidating the work of a co-equal, politically
representative branch of government (Ex parte Daniels, supra, 183 Cal. at p. 640). Today‟s
decision violates all three precepts in arriving at a fixed conception of municipal autonomy
that is neither rooted in the language of our Constitution nor consistent with current realities.
       As Justice Werdegar explains (dis. opn. of Werdegar, J., ante, at pp. 11-15), the
record evidence indicates that the prevailing wage law is a reasonable means of supporting
regional construction labor markets and apprenticeship programs. There is no question that

                                               15
the law interferes with municipal autonomy. But the law does not invade any local
prerogative expressly protected by constitutional text. And it is not clear that the law‟s
interference with municipal autonomy is excessive in relation to the legitimate public
purposes that the Legislature aims to achieve. There is, in this case, “a convincing basis for
legislative action originating in extramunicipal concerns, one justifying legislative
supersession based on sensible, pragmatic considerations.” (CalFed, supra, 54 Cal.3d at
p. 18.) But even if there were some doubt, judicial restraint should prevail.
       I respectfully dissent.
                                                  LIU, J.
I CONCUR:

WERDEGAR, J.




                                             16
See last page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion State Building & Construction Trades Council of California v. City of Vista
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding
Review Granted XXX 173 Cal.app.4th 567
Rehearing Granted

__________________________________________________________________________________

Opinion No. S173586
Date Filed: July 2, 2012
__________________________________________________________________________________

Court: Superior
County: San Diego
Judge: Robert P. Dahlquist

__________________________________________________________________________________

Counsel:

Altshuler Berzon, Stephen P. Berzon, Scott A. Kronland and Peter E. Leckman for Plaintiff and Appellant.

Edmund G. Brown, Jr., and Kamala D. Harris, Attorneys General, James M. Humes, Chief Deputy Attorney
General, Gordon B. Burns, Deputy State Solicitor General, Christopher E. Krueger and Jonathan K. Renner,
Assistant Attorneys General, Douglas J. Woods and Peter M. Williams, Deputy Attorneys General, as Amici Curiae
on behalf of Plaintiff and Appellant.

Davis, Cowell & Bowe, John J. Davis, Jr., and Andrew J. Kahn for Northern California Mechanical Contractors
Association, Los Angeles Chapter of the National Electrical Contractors Association, Air Conditioning,
Refrigeration and Mechanical Contractors Association of Southern California, California Plumbing and Mechanical
Contractors Association, California Sheet Metal Air Conditioning Contractors National Association, Associated
Plumbing and Mechanical Contractors Association and Mechanical Contractors Council of Central California as
Amici Curiae on behalf of Plaintiff and Appellant.

Law Offices of Carroll & Scully, Donald C. Carroll and Charles P. Scully II for Southern California Labor
Management Operating Engineers Contract Compliance Committee as Amicus Curiae on behalf of Plaintiff and
Appellant.

Law Office of Lawrence H. Kay and Lawrence H. Kay for Construction Employers‟ Association‟s as Amicus
Curiae on behalf of Plaintiff and Appellant.

Weinberg, Roger & Rosenfeld, Sandra Rae Benson, Patricia M. Gates, Roberta D. Perkins and Sharon Seidenstein
for Northern California Basic Crafts Alliance, California Apprenticeship Coordinators Association, Jeff Armstrong,
Tammy Castillo, Sumaria Love, John Bullock and Mavis McAllister as Amici Curiae on behalf of Plaintiff and
Appellant.

Darold D. Pieper, City Attorney, Jonathan B. Stone, Deputy City Attorney; McDougal, Love, Eckis, Smith,
Boehmer & Foley, Lounsbery, Ferguson Altona & Peak, James P. Lough, David M. Stotland; Richards Watson &
Gerson and T. Peter Pierce for Defendants and Respondents.
Page 2 – S173586 – continued

Atkinson, Andelson, Loya, Ruud & Romo, Robert Fried, Elizabeth P. Lind and W. Bryce Chastain for Associated
Builders & Contractors of California as Amicus Curiae on behalf of Defendants and Respondents.

Patrick Whitnell and Kourtney Burdick for League of California Cities as Amicus Curiae on behalf of Defendants
and Respondents.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Scott A. Kronland
Altshuler Berzon
177 Post Street, Suite 200
San Francisco, CA 94108
(415) 421-7151

Douglas J. Woods
Deputy Attorney General
1300 I Street, Suite 125
Sacramento, CA 94244-2550
(916) 323-8405

James P. Lough
Lounsbery, Ferguson Altona & Peak
960 Canterbury Place, Suite 300
Escondido, CA 92025
(760) 743-1201